Citation Nr: 9909597	
Decision Date: 04/06/99    Archive Date: 04/16/99

DOCKET NO.  94-29 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUES

1. Entitlement to an increased (compensable) evaluation for 
defective hearing in the right ear.

2. Entitlement to an increased (compensable) rating for 
residuals of a shell fragment wound of the left forearm.

3. Entitlement to a permanent and total disability rating for 
pension purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to November 
1972.

This case comes before the Board of Veterans' Appeals (Board) 
from a March 1994 rating decision of the RO which denied 
increased (compensable) evaluations for a right ear hearing 
loss and residuals of a shell fragment wound of the left 
forearm, as well a compensable evaluation for multiple 
service-connected noncompensable disorders under 38 C.F.R. 
§ 3.324.  The RO also denied entitlement to a permanent and 
total disability rating for pension purposes.  In June 1996, 
the veteran appeared and gave testimony at a Board hearing at 
the RO, a transcript of which is of record.  

At the June 1996 Board hearing, the veteran and his 
representative raised and offered testimony on the issue of 
entitlement to service connection for tinnitus.  This issue 
was referred to the RO for initial consideration in the 
Introduction section of a March 1997 Board remand.  The 
issues then certified for appellate consideration were the 
subject of a remand for evidentiary development.

In a rating decision of July 1998, the RO granted service 
connection for tinnitus and assigned a 10 percent evaluation 
for this disability, effective June 12, 1995.  In this rating 
action, the RO also confirmed and continued the previously 
assigned non compensable evaluation for defective hearing in 
the right ear and the previously assigned noncompensable 
evaluation for residuals of a shell fragment wound to the 
left forearm.  Entitlement to a permanent and total 
disability rating for pension purposes was again denied.  The 
issue of entitlement to a compensable evaluation for multiple 
service-connected noncompensable disorders under 38 C.F.R. 
§ 3.324 


was rendered moot by the grant of a compensable evaluation 
for service-connected tinnitus.

Only the issues listed on the title page of this decision are 
before the Board at this time.  For reasons made evident 
below, the issue of entitlement to a permanent and total 
disability rating for pension purposes will be discussed in 
the Remand portion of this decision.


FINDINGS OF FACT

1.  The veteran has Level I auditory acuity in the right ear.

2. The residuals of a shell fragment wound of the left 
forearm consist of a well-healed scar, a retained metallic 
fragment and moderate injury to Muscle Group VIII.


CONCLUSIONS OF LAW

1. The criteria for a compensable evaluation for defective 
hearing in the right ear have not been met.  38 U.S.C.A. 
§ 38 U.S.C.A. §§ 1155, 5107(a) (West 1991 & Supp. 1998); 
38 C.F.R.§4.87, Diagnostic Code 6100 (1998).

2. The criteria for a 10 percent evaluation for residuals of 
a shell fragment wound of the left forearm have been 
met.38 U.S.C.A. § 38 U.S.C.A. §§ 1155, 5107(a) (West 1991 
& Supp. 1998); 38 C.F.R.§§ 4.7, 4.56, 4.73, Diagnostic 
Code 5308 (1998).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the veteran's claims for an 
increased (compensable) rating for the residuals of a 
defective hearing in the right ear and for an increased 
(compensable) rating for the residuals of a shell fragment 
wound to the left forearm are "well grounded" within the 
meaning of 38 U.S.C.A. § 5107(a), in that these claims are 
plausible.  All relevant facts pertaining to these claims 
have been developed, and no further assistance to the veteran 
is required to satisfy the VA's duty to assist him in the 
development of these claims as mandated by 38 U.S.C.A. 
§ 5107(a).


I. A Compensable Evaluation for Defective Hearing in the 
Right Ear

On VA audiometry examination in November 1993, the veteran's 
pure tone thresholds in the right ear were 15, 15, 45, and 60 
decibels in the right ear at 1000, 2000, 3000, and 4000 
Hertz.  His speech discrimination was 94 percent in that ear.  
The veteran's average pure tone threshold in the right ear 
for the above noted frequencies was 44 decibels.

A VA audiometry evaluation of December 1994 revealed pure 
tone thresholds in the right ear 20, 45, 65, and 70 decibels 
in the right ear at 1000, 2000, 3000, and 4000 Hertz.  Speech 
recognition was reported to be 92 percent.  The average pure 
tone threshold in the right ear was 50 decibels in the right 
ear.  The examiner noted that the responses noted on this 
examination were inconsistent, but that the veteran's hearing 
had decreased since November 1993.  On further VA audiometry 
evaluation in March 1995, pure tone thresholds in the right 
ear were 25, 30, 65, and 75 decibels at 1000, 2000, 3000, and 
4000 Hertz.  Speech discrimination was 92 percent.  The 
average pure tone threshold in the right ear for the above 
noted frequencies was 46 decibels.



During a June 1996 hearing at the RO before the undersigned 
Board member, the veteran stated that he had been told that 
his hearing loss had recently increased.  He said that he 
could hear people talking, but could not understand what they 
were saying.

On VA audiometry examination in September 1997, the veteran 
had pure tone thresholds in the right ear of 20, 15, 60, and 
65 decibels at 1000, 2000, 3000, and 4000 Hertz.  Speech 
discrimination 94 percent in the right ear.  The average pure 
tone threshold in the right ear was 40 decibels.

Evaluations of defective hearing range from noncompensable to 
100 percent based on the organic impairment of hearing acuity 
as measured by the results of controlled speech 
discrimination tests together the average hearing threshold 
level as measured by puretone audiometry tests in the 
frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  The provisions of 38 C.F.R. § 4.85 establish eleven 
auditory acuity levels from I to XI.  Tables VI and VII as 
set forth in 38 C.F.R. § 4.87 are used to calculate the 
rating to be assigned.

In situations where service connection has been granted only 
for defective hearing involving one ear, and the veteran does 
not have total deafness in both ears, the hearing acuity of 
the nonservice-connected ear is considered to be normal.  In 
such situations, a maximum 10 percent evaluation is 
assignable where the hearing in the service-connected ear is 
at level X and level XI.  38 U.S.C.A.§ 1160(a); 38 
C.F.R.§ 3.383, Diagnostic Codes 6100 to 6010.

The above evidence indicates that the veteran was found to 
have auditory acuity in the right ear which equated to level 
I on all VA examinations noted above.  These findings 
correspond to a noncompensable rating under Diagnostic Code 
6100.  Accordingly a compensable evaluation for defective 
hearing in the right ear must be denied.



II.  A Compensable Evaluation for Residuals of a Shell 
Fragment
Wound of the Left Forearm

Review of the veteran's service medical records reveals that 
the veteran sustained a wound to the left forearm in late 
July 1969 when he was struck by fragments from a grenade that 
he had thrown into a tunnel.  The wound was debrided at an 
evacuation hospital where it was described as two inches long 
and apparently clean.  There was no bleeding reported.  It 
was noted that the shell fragment wound did not involve a 
fracture.  In early August 1969, the wound was closed with 
three stitches in the fascial tissue and three subcuticular 
stitches.  On August 6, 1969, the dressing was changed and 
the wound was said to be healing well.  On August 11, 1969, 
it was reported that the veteran had been complaining of pain 
in the wound for five days.  It was reported that he was 
treated with analgesics with daily dressing changes.  The 
wound area was observed to be swollen and very hot.  The 
veteran's stitches were removed and a small amount of pus was 
reported in the wound which had not closed completely.  The 
wound was described as puffy, swollen, very hot, and 
extremely painful.  On evaluation the following day, it was 
felt that the pain was probably due to scar formation.  The 
veteran was to be watched for possible fistulization.  When 
seen four days thereafter, the veteran still complained of 
pain at night which was considered to be probably due to scar 
formation.  The veteran was also noted to complain of 
occasional numbness.  He was released to duty.  On the 
veteran's physical examination prior to discharge from 
service, no pertinent findings were reported with regard to 
the shell fragment wound of the left forearm.

On VA medical examination in September 1989, the veteran gave 
a history of a shrapnel wound to the back of the left 
forearm.  He claimed that, as a result of this injury, the 
ulnar distribution of the hand becomes numb from time to 
time.  This was said to involve the little finger and half of 
the next finger.  The veteran said that there was still 
shrapnel in the forearm which the doctors had told him that 
they could not remove and that it would eventually work its 
way out.  Evaluation revealed a healed, horizontal, two-inch 
scar on the back of the left forearm, which 


was the site of entrance of the shrapnel.  There were 
multiple track scars from past drug injections.  The doctor 
noted that the veteran related his numbness in the little and 
ring fingers to the shrapnel wound but the physician thought 
that this was not medically feasible.  It was thought that 
this complaint was more likely related to scar tissues from 
the tracts of the veteran's drug injections.  An X-ray of the 
left radius and ulna showed a metallic fragment in the region 
of the interosseous membrane.

On VA medical examination in October 1993, the veteran 
complained of numbness in the left hand with occasional pain.  
Evaluation revealed a non-tender, two-inch vertical scar with 
minimal induration.  No foreign body was palpable.  An X-ray 
showed a two millimeter metal fragment between the radius and 
ulna in the mid-forearm.  The diagnosis was left forearm 
shrapnel injury with residuals.

During a June 1996 hearing at the RO before the undersigned 
Board member, the veteran gave a history of a shrapnel wound 
to the left forearm while serving in Vietnam.  He said that 
he had had tenderness in the area of his left forearm scar 
both to touch and on certain movements.  He also said that 
the area around the scar would become very dry.  The veteran 
also said that he had numbness and tingling in the middle, 
ring, and little fingers of the left hand which he attributed 
to his shrapnel injury.

VA electromyographic testing of July 1997 revealed abnormal 
sensory and motor nerve conduction of the median nerves in 
both arms with prolonged latencies, but with normal 
amplitude, duration, and conduction.  This was consistent 
with median nerve entrapment at the wrists.

On VA dermatology examination in September 1997, there was a 
.8 by 1.5 centimeter atrophic scar in the left posterior 
forearm, which was not painful to touch, but with 
intermittent numbness of the fingers.



In a February 1998, a VA physician reported that he had 
reviewed the claims folder.  He noted that, according to the 
electromyographic report, there were median nerve conduction 
defects, especially in the wrists.  This was most compatible 
with carpal tunnel syndrome and was not related to the 
veteran's shrapnel injury.

Under the VA rating criteria, there are three possible bases 
for a compensable evaluation for the veteran's residuals of a 
shrapnel wound of the left forearm.  Under the provisions of 
38 C.F.R.§ 4.118, Diagnostic Codes 7803, 7804, a 10 percent 
evaluation is assignable for scars which are poorly nourished 
with repeated ulceration or which are tender and painful on 
objective demonstration.  Under the provisions of 38 
C.F.R.§ 4.124(a), Diagnostic Code 8515, a 10 percent 
evaluation is warranted for injury to the median nerve which 
results in mild, incomplete paralysis.  A 20 percent 
evaluation is warranted if there is moderate incomplete 
paralysis of the median nerve of the minor upper extremity, 
and a 30 percent evaluation is warranted for such, if 
affecting the major upper extremity.  Under the provisions of 
38 C.F.R.§ 4.73, Diagnostic Code 5308, a zero percent 
evaluation is assigned for slight injury to Muscle Group VIII 
(muscles arising mainly from the external condyle of the 
humerus, including the extensors of the carpus, fingers, and 
thumb).  A 10 percent evaluation is assigned for a moderate 
injury to Muscle Group VIII and a 20 percent evaluation is 
assigned for moderately severe injury to Muscle Group VIII.

While the veteran has complained of occasional tenderness and 
pain in the area of his left forearm shrapnel scar, this scar 
has been repeatedly described as well healed on VA medical 
examinations.  No tenderness or pain in the area of the scar 
has been reported on these examinations.  Nor is the shell 
fragment wound scar shown to be ulcerated or poorly 
nourished.  Since that is the case, a 10 percent evaluation 
is not warranted for the veteran's residuals of a shrapnel 
injury to the left forearm under Diagnostic Codes 7803 or 
7804.




The veteran has also complained of numbness in the middle, 
ring and little fingers of his left hand which he has 
attributed to his service connected left forearm shell 
fragment wound residuals.  However, a VA physician who 
examined the veteran in 1993 opined that this symptom was not 
the result of the veteran's left upper extremity shrapnel 
injury, but was more likely due to scarring from drug 
injections. (The veteran has a history of abusing intravenous 
drugs.)  A recent electromyographic study indicated nerve 
conduction defects in both upper extremities, at the wrists, 
and these findings were considered to be most compatible with 
carpal tunnel syndrome.  The record contains no competent 
medical evidence showing that the veteran's shrapnel injury 
to the left forearm is responsible for any neurological 
dysfunction in the left hand or fingers.  Therefore, a 
compensable evaluation is not warranted for the veteran's 
left forearm shrapnel injury under the provisions of 38 
C.F.R.§ 4.124(a), Diagnostic Code 8515.

The Board notes that review of the veteran's service medical 
records reveals that his left forearm wound was repeatedly 
noted to be painful in the days following his injury.  
Moreover, the wound itself was described as swollen, puffy, 
and very hot during his treatment in service.  At one point 
during his treatment, the physician considered the 
possibility of a developing fistula.  These findings strongly 
suggest that the veteran's left forearm shell fragment wound 
had become infected during service.  It had also been the 
subject of debridement during service and it took over two 
weeks for the infection to subside and for any significant 
healing to take place.  At the current time, there is a 
retained metallic foreign body in Muscle Group VIII.  In view 
of this, the Board believes that the veteran's shrapnel wound 
to the left forearm resulted in an injury to Muscle Group 
VIII which is more accurately described as moderate, rather 
than as slight.  Since that is the case, a 10 percent rating 
is warranted for the veteran's left forearm disability under 
the provisions of 38 C.F.R.§ 4.73, Diagnostic Code 5308, on 
the basis of moderate injury to Muscle Group VIII.  In 
reaching this determination, the Board has considered the 
provisions of 38 C.F.R. § 4.56 as they existed prior to and 
on and after July 3, 1997.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  The evidence does not demonstrate that the


veteran sustained a moderately severe injury to Muscle Group 
VIII on the left.  Therefore, an evaluation in excess of 10 
percent is not warranted under Diagnostic Code 5308.


ORDER

A compensable evaluation for defective hearing in the right 
ear is denied.

A 10 percent evaluation for residuals of a shell fragment 
wound of the left forearm is granted, subject to the law and 
regulations governing payment of monetary benefits.


REMAND

During the 1993 examination, the veteran was diagnosed as 
being HIV positive.  At that time he weighed 204 pounds with 
his maximum weight over the previous 30 years noted to be 215 
pounds.  His nutritional status was reported to be normal. It 
was reported that his CD-4 count had been 203 in September 
1993.  During the June 1996 Board hearing, the veteran stated 
that he was now being treated at a VA facility as an AIDS 
patient.  He reported that he was steadily losing weight, 
including a 12-pound weight loss over the previous month.  He 
also reported that medication was failing to control his 
symptoms and that his T-count was currently averaging 124.  
He reported having respiratory complaints (coughing) and 
episodes of sweating.  No clinical records reflecting the 
veteran's treatment for AIDS were in the claims folder.

In the Board's remand of March 1997, the RO was instructed to 
obtain all clinical records documenting the veteran's 
treatment for AIDS at the VA Medical Center in East Orange, 
New Jersey.  In April 1997, the RO contacted this medical 
facility but 


the Copy of the VA Form 10-7131 in the claims folder 
indicates that only records from March to August 1990 were 
requested.  In response, the VA facility only provided copies 
of clinical records of treatment for hearing loss from May 
1992 to April 1995.  None of these records showed treatment 
for AIDS.  A further attempt to obtain the veteran's clinical 
records of his treatment for AIDS is necessary prior to 
further appellate consideration of the issue of entitlement 
to a permanent and total disability rating for pension 
purposes.

In its March 1997 remand, the Board also instructed the RO to 
afford the veteran a special VA examination to determine the 
nature and severity of the veteran'' disability due to AIDS.  
The record does not show that this examination was ever 
conducted.  Further development by the RO in regard to this 
matter is also necessary.

As noted above, the veteran underwent an electromyographic 
evaluation in July 1997 which showed evidence of median nerve 
entrapment in both wrists.  In February 1998, a VA physician 
reviewed the electromyographic evaluation report and 
commented that the findings were most compatible with carpal 
tunnel syndrome.  However, the record contains no evidence 
indicating the extent of the veteran's disability due to 
carpal tunnel syndrome and the rating board has not assigned 
an evaluation for this disability.  In Roberts V. Derwinski, 
2 Vet.App. 387 (1991), the United States Court of Appeals for 
Veterans Claims has held that each one of the veteran's 
disabilities must be rated under the provisions of the rating 
schedule.

In view of the foregoing, the issue of entitlement to a 
permanent and total disability rating for pension purposes is 
REMANDED to the RO for the following actions:

1. The RO should obtain copies of all 
clinical records documenting the 
veteran's treatment for AIDS at the VA 
Medical Center in East Orange, New 
Jersey.  All records obtained should 
be associated with the claims folder.

2. Then, the veteran should be afforded a 
special VA examination by an 
appropriate specialist to determine 
the nature and severity of all 
disability related to his AIDS.  All 
appropriate special studies should be 
conducted and all pertinent clinical 
findings reported in detail.  The 
claims folder must be made available 
to the examiner in connection with the 
examination.  Following a review of 
the claims folder and the results of 
the examination, it is requested that 
the examiner express an opinion as to 
the degree to which the veteran's AIDS 
related disabilities affect his 
ability to engage in substantially 
gainful employment.

3. The veteran should also be afforded an 
examination by a VA neurologist to 
determine the nature and severity of 
neurological dysfunction in both 
wrists and hands.  Any appropriate 
special studies should be conducted 
and all pertinent clinical findings 
reported in detail.  The examiner 
should specify which peripheral nerves 
of the wrists and hands are 
dysfunctional and characterize any 
incomplete paralysis of the involved 
nerves as mild, moderate, or severe.

4. Following completion of these actions, 
the RO should adjudicate the remanded 
issue.  In regard to the issue of 
entitlement to a permanent and total 
rating for pension purposes, the 
rating action must assign separate 
evaluations for each of the veteran's 
disabilities as well as include 
consideration of evaluating each of 
the disabilities under the 
extraschedular evaluations provided by 
38 C.F.R. § 3.321(b), in accordance 
with Roberts supra.  The RO should 
also provide an explanation that 
demonstrates that the veteran's 
entitlement to pension was considered 
under the percentage standards of 38 
C.F.R.§§ 4.16 and 4.17, the two 
pronged test enunciated in Brown v. 
Derwinski, 2 Vet.App. 444 (1992), and 
under the provisions for an 
extraschedular evaluation under 38 
C.F.R.§ 3.321(b) (1998).

5. If the benefit sought is not granted, 
the veteran and his representative 
should be provided a supplemental 
statement of the case and afforded a 
reasonable opportunity to respond.  
The case should then be returned to 
the Board for further appellate 
consideration, if otherwise 
appropriate.

No action is required of the veteran until he is so informed 
by the RO.  The purpose of this remand is to obtain 
additional clinical evidence and to comply with precedent 
decisions of the Court.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

 
- 14 -


- 1 -


